For the purposes of this case, let it be conceded that it appears from the tax deed that the tax collector sold in gross four tracts of land, assessed to unknown owners, for the taxes due on all of them; does it follow from this that the tax deed was void, in such sense as to deprive it of the character of a deed, as the word is used in the statute prescribing the right of a person who holds lands for the period of five years with the payment of taxes "under a deed or deeds duly registered?"
"The object of the statute, in prescribing the registry of the deed as necessary to enable the possessor to avail himself of the five years limitation, is to give notice to the owner that the defendant is claiming under the deed." Kilpatrick v. Sisneros, 23 Tex. 136.
This purpose is manifest, and ought to be kept steadily in view in every inquiry as to the sufficiency of a paper to constitute what, within the meaning of the statute, is a deed.
It has been repeatedly held, that a paper which does not contain a sufficient description of the land, when aided by such extrinsic evidence as is admissible for that purpose as will identify it, is not sufficient to sustain five years limitation; but the reason of this is, that such a paper does not purport to convey any particular land — does not purport to convey any land at all — and hence when registered can not give notice of adverse claim to any particular land, or to any land.
The purpose of the statute is to require notice of adverse claim to the particular land to be given in the manner prescribed; but deeds have been held sufficient to do this when the description was very general, as in the case of Cantagrel v. Von Lupin, 58 Tex. 578, where the description was, all the lands of the grantor situated in the county named.
That description had to be aided by other registered deeds, but was held sufficient.
The difficulty in this case does not arise from any want of full and accurate description of the land the tax collector's deed purports to convey, but goes to the question of his lawful power to sell the land as he did, and to convey four tracts by one deed.
The question of power to sell and convey will necessarily enter into every inquiry as to the title or right-bearing capacity of a deed; for unless the person executing it has power to convey, title can not pass by his deed.
Is a writing, executed as the law requires conveyances of land to be, which upon its face purports to convey land therein described, any less *Page 277 
a deed, within the meanings of the statute, because executed by a person not having power or right to convey, than would it be if the person had full power legally to execute it?
A deed executed by a person having neither power nor right to convey land it purports to convey will support the statute, the other necessary facts existing. Wofford v. McKinna, 23 Tex. 43
[23 Tex. 43]; Flanagan v. Boggess, 46 Tex. 335
[46 Tex. 335]; Hunton v. Nichols, 55 Tex. 230.
Does the fact that a deed may, upon its face, develop a defect, either in the power of its maker or in his right to convey, make it, when placed on record, less effective notice of an adverse claim than would it be if no such defect appeared?
Such a defect may defeat the operation of the conveyance as a vehicle for the transmission of right, and may show that a person well informed in the law would not assert claim under it, but can not deprive the paper of the character of a deed, nor divest it, when recorded, of its capacity to give notice of adverse claim.
What is a deed, within the meaning of the statute? The books tell us that "a deed is a writing sealed and delivered by the parties;" but under the statutes of this State the sealing is unnecessary in most cases.
It was correctly said, in Wofford v. McKinna, that by the word "deed" the statute intends an instrument which is really and in fact a deed, possessing all the essential legal requisites to constitute it such in law. As is very well expressed in brief of counsel, it must be an instrument, by its own terms, or with such aid as the law requires, assuming and purporting to operate as a conveyance; not that it shall proceed from a party having title, or must actually convey title to the land; but it must have all the constituent parts, tested by itself, of a good and perfect deed."
The instrument in question was in writing, signed by its maker, and by him properly acknowledged; it names the grantee, and assumes to convey to him the land in it described; it has all the constituent parts, tested by itself, of a good and perfect deed, and was delivered, and I see not the slightest reason to doubt that, within the meaning of the statute, it is a deed.
In Flanagan v. Boggess the sole purpose of the registered deed is again asserted, and after referring to preceding cases, the opinion declares, that "those cases go no further than to hold such deeds not to be deeds duly registered under the statute, when there is on their face such uncertainty of description, or such contradictory description, that they do not serve to designate the land conveyed. Where a tax deed gives what on its face appears to be a sufficient description of the land conveyed, and there is no evidence developing any latent uncertainty, those cases do not decide that such a deed does not satisfy the statute."
No case can be found in this State in which it has been held, that a deed void for other cause than want of sufficient description would not *Page 278 
support limitation based on adverse possession for five years, the other statutory requisites being shown. A broad statement of such a rule was made in Fry v. Baker, but the cases cited in support of it were cases in which the deeds were held void for want of sufficient description of the land intended to be conveyed.
Bombarger v. Morrow was a case in which a person conveying a tract of land reserved a life-estate to himself, and by reason of his possession under this reservation, the remainderman sought to avail himself of the statute on the deed executed to himself, without showing that his grantor held under a registered deed; and the expressions in the opinion must be considered in the light of the facts before the court. Giving full effect to the deed in that case, the possession could not be referred to it.
In Parker v. Bains, 59 Texas, a party set up limitation of five years, basing his right, so far as paper title went, on a grant made after the closing of the Land Offices in 1835. Such grants were void, and bore evidence of their invalidity on their faces; and while it was held, in accordance with a long line of decisions, that such a title would not sustain limitation based on three years adverse possession, the intimation was that the title would sustain the plea of five years if the other necessary facts were proved, but they were wanting.
In Wood v. Welder, 42 Tex. 396, that a grant, not to a colonist, within the littoral leagues, made after the year 1824, and not showing the consent of the executive of the Mexican nation, would sustain five years limitation, if the testimonio was duly recorded, was not questioned; but in such a case it might be held that as consent to the grant might be shown otherwise than in the grant itself, this class of cases would not bear directly on the question involved in this case.
To make the question of power to execute a paper having all the forms and requisites of a deed, whether this appears in the deed or by extrinsic evidence, an inquiry in determining whether a paper is a deed, seems to me wholly inadmissible, under a statute in which the existence of a deed and its record is only necessary in order to give to the real owner notice of adverse claim; and I do not concur in so much of the opinion in this case as holds that the tax deed, with the other necessary facts, would not support limitation based on five years adverse possession. The statute evidences the opinion of the Legislature that a forged instrument may be, within the meaning of the statute, a deed, but expressly denies the benefits of this particular law of limitation to such persons as hold under them. *Page 279